     Case 2:19-cv-00437-JAM-EFB Document 31 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVOOD KHADEMI,                                     No. 2:19-cv-0437-JAM-EFB P

12                          Plaintiff,
13               v.                                       ORDER

14    J. LANGES,
15                          Defendant.
16

17               Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has filed a document entitled “Motion for Discovery.” ECF No. 30. He states

19   that he needs both “relevant documents” and “video footage.” Id. Plaintiff must, however, serve

20   his discovery requests (including interrogatories, requests for admissions, and/or requests for

21   production) on defense counsel rather than filing them with the court.1 See E.D. Cal. Local Rules

22   250.2-250.4. If the response provided to plaintiff is insufficient, plaintiff may then file a motion

23   to compel with the court.2

24   /////

25   /////

26           1
              Pursuant to the court’s discovery and scheduling order (ECF No. 29), written requests
27   for discovery must be served no later than September 11, 2020.

28           2
                 Motions to compel must be filed no later than November 13, 2020. ECF No. 29 at 4.
                                                         1
     Case 2:19-cv-00437-JAM-EFB Document 31 Filed 07/13/20 Page 2 of 2

 1         Accordingly, it is ORDERED that plaintiff’s “Motion for Discovery: (ECF No. 30) is
 2   DENIED.
 3   DATED: July 13, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
